Citation Nr: 0602265	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  03-10 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The veteran served on active duty from May 1942 to October 
1945, and was a prisoner of war from September 1943 to May 
1945.  He died in August 1994.  The appellant is his widow.

By a May 1997 decision, the Board of Veterans' Appeals 
(Board) denied service connection for the cause of the 
veteran's death on the grounds that the claim was not well 
grounded.  Appellant subsequently appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  By a February 1999 decision, the Court affirmed the 
Board's May 1997 decision; and this determination was, in 
turn, upheld by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  

However, in June 1997, the appellant also submitted a 
Statement in Support of Claim and indicated that she wanted a 
medical report to be "considered as new and material 
evidence to reopen my claim for service connected death 
benefits."  By a July 1997 rating decision, the Cleveland, 
Ohio, Regional Office (RO) denied a "reopened" claim for 
service connection for the cause of the veteran's death.  The 
appellant subsequently appealed that July 1997 rating 
decision.  In a June 2003 decision, the Board determined that 
new and material evidence had not been received to reopen the 
claim for service connection for the cause of the veteran's 
death.  Appellant subsequently appealed that June 2003 Board 
decision to the Court.  

In an April 2005 Order, the Court determined that appellant's 
initial claim for service connection for the cause of the 
veteran's death that was denied as not being well grounded 
became final in February 2000; that in April 2002, appellant 
submitted a request for readjudication pursuant to section 
7(b) of the Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West. 2002)); and that appellant's initial claim was subject 
to readjudication pursuant to section 7(b) of the VCAA and 
Holliday v. Principi, 14 Vet. App. 280 (2001).  In that April 
2005 Order, the Court held that the Board had erred in not 
readjudicating appellant's initial claim for service 
connection for the cause of the veteran's death that was 
denied as not being well grounded; and the Court vacated the 
Board's decision and remanded the case for readjudication.  

Accordingly, the Board has reframed the appellate issue as 
that listed on the title page of this remand.  The appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


REMAND

In the aforementioned April 2005 Order, the Court directed 
that the Board on remand must address appellant's request for 
a medical opinion and the adequacy of notice provided her.  

Initial review of the evidentiary record indicates that the 
veteran's service medical records are unavailable, except for 
certain morning reports that are not material.  Post-service 
private medical records dated decades after service reveal 
that the veteran had various cardiopulmonary complaints.  In 
a 1986 VA prisoner-of-war medical history form, the veteran 
indicated that during captivity, he had material weight loss 
and vitamin deficiency, but essentially denied other relevant 
symptoms or history.  On VA prisoner-of-war examinations in 
1986, the diagnoses included pora-renal cyst of the right 
kidney, essential hypertension, bilateral carotid 
insufficiency, and poor renal function.  Nephrosclerosis with 
decreased renal function, noted as most likely due to 
generalized arteriosclerosis, was also diagnosed.  

The death certificate listed the veteran's death in 1994 at 
age 74 as caused by pneumonia due to renal failure.  No other 
conditions were listed as contributing to his death.  An 
autopsy report listed the immediate cause of death as diffuse 
left lower lobe bronchopneumonia.  It was also reported 
therein that the veteran had complications of several chronic 
disease processes, including hypertensive cardiovascular 
disease, chronic renal disease with renal failure, chronic 
pulmonary disease, and esophageal stricture with anorexia and 
significant malnutrition; and that each of these was noted to 
be an important factor contributing to the veteran's death.

In a July 1995 written statement, a private physician stated 
that the veteran had been his patient; that the veteran 
suffered from chronic obstructive lung disease and recurrent 
episodes of pneumonia that eventually took his life; and that 
the veteran's time as a prisoner of war could have 
precipitated the initial development of his lung disease.

At the time of the veteran's death, service connection was in 
effect for post-traumatic stress disorder, evaluated as 30 
percent disabling.

Based on the aforementioned evidentiary record and the 
concerns expressed in the Court Order, it is the Board's 
opinion that a remand of the case to the RO is indicated, in 
part, to obtain a VA medical opinion as to the etiology of 
the veteran's death.  

Accordingly, the case is REMANDED for the following:

1.  Issue a VCAA notice letter with 
respect to the appellate issue, in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  
See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); and the VCAA.  

2.  The RO should have an 
appropriate VA physician review the 
entire claims folder and render a 
medical opinion as to the following:

(a) Is it at least as likely than 
not (is there at least a 50 percent 
probability) that the veteran's 
fatal pneumonia and renal failure 
were causally or etiologically 
related to his military service, 
including prisoner-of-war internment 
(i.e., what is the approximate date 
of onset of the veteran's pneumonia 
and renal disease)?  

(b) Is it at least as likely than 
not (is there at least a 50 percent 
probability) that the veteran's 
hypertensive cardiovascular disease, 
chronic pulmonary disease, or 
esophageal stricture with anorexia 
and significant malnutrition (as 
noted in the autopsy report) was 
causally or etiologically related to 
his military service (including 
prisoner-of-war internment) or was 
caused, or aggravated, by the 
service-connected post-traumatic 
stress disorder; and, if so, did any 
of these conditions cause or 
materially contribute to the 
veteran's death?

The physician should provide a 
sufficiently detailed explanation of 
the rationale for the conclusions 
rendered.

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon in the opinion.  

3.  The RO should review any 
additional evidence and readjudicate 
the appellate issue with application 
of appropriate statutory and 
regulatory provisions.  When this 
development has been completed, and 
if the benefit sought is not 
granted, the case should be returned 
to the Board for further appellate 
consideration, after compliance with 
appropriate appellate procedures, 
including issuance of a supplemental 
statement of the case.  

No action is required of the appellant until she is receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

